UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
────────────────────────────────────
GLOBERUNNERS INC.,

                   Plaintiff,               18cv4939 (JGK)

          - against -                       ORDER

ENVIRONMENTAL PACKAGING TECHNOLOGIES
HOLDINGS, INC.,

                    Defendant.
────────────────────────────────────
JOHN G. KOELTL, District Judge:

     The Court has reviewed the Report and Recommendation of

Magistrate Judge Moses. The time for objections has passed and

no objections were filed. In any event, the Court finds that the

Report and Recommendation are well-reasoned and should be

adopted. Therefore, the Court directs the Clerk to enter

judgment in favor of the plaintiff and against the defendant in

the amount of $296,538.05 in compensatory damages; pre-judgment

interest in the amount of $65,807.07 plus $97.49 for each day

after March 6, 2020 until the date judgment is entered; together

with attorney’s fees of $25,346.25; and costs in the amount of

$931.75.The Clerk is also directed to close this case and to

close any pending motions.

SO ORDERED.

Dated:    New York, New York
          April 14, 2020        __   /s/ John G. Koeltl   ________
                                            John G. Koeltl
                                     United States District Judge
